NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-DEC-2022
                                            07:50 AM
                                            Dkt. 61 OAWST

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


SUN CONSTRUCTION, INC., a Hawaii corporation, Claimant-Appellee,
     v. MICHELLE MITCHELL, M.D.; HAWAII FAMILY HEALTH, INC.,
        a domestic corporation, Respondents-Appellants, and
       HAWAII NATIONAL BANK, an unincorporated association,
   Respondent-Appellee, and JOHN DOES 1-10; DOE CORPORATIONS,
         PARTNERSHIPS AND OTHER ENTITIES 1-10, Respondents


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CASE NO. 3CML-XX-XXXXXXX)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Proposed Stipulation for

Dismissal of Appeal (Stipulation), filed November 14, 2022, by

Claimant-Appellee Sun Construction, Inc., Respondents-Appellants

Michelle Mitchell, M.D. and Hawaii Family Health, Inc., and

Respondent-Appellee Hawaii National Bank, the papers in support,

and the record, it appears that (1) the appeal has been docketed;

(2) the parties stipulate to dismiss the appeal with prejudice

and bear their own attorneys' fees and costs, under Hawai i Rules

of Appellate Procedure Rule 42(b); and (3) the Stipulation is
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

dated and signed by counsel for all parties appearing in the

appeal.

          Therefore, IT IS HEREBY ORDERED that the Stipulation is

approved, and the appeal is dismissed with prejudice.      The

parties shall bear their own attorneys' fees and costs.

          DATED:   Honolulu, Hawai i, December 16, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2